        Case 1:19-cv-10023-KPF Document 188 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETROLEOS DE VENEZUELA S.A.; PDVSA
PETROLEO S.A.; and PDV HOLDING, INC.,

                             Plaintiffs,
                                                        19 Civ. 10023 (KPF)
                      -v.-
                                                               ORDER
MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On July 7, 2020, Plaintiffs filed a letter motion requesting that this Court

order the public disclosure of the identity of Defendants’ foreign law expert.

(Dkt. #172). Defendants filed a letter in opposition on July 10, 2020. (Dkt.

#173). Having considered the parties’ submissions, the Court believes that

Defendants have failed to offer any specific details to support the claim that

their expert and their expert’s family face risks to their safety if the expert’s

identity were to be publicly disclosed. Therefore, the Court ORDERS

Defendants to submit, for in camera review, on or before July 29, 2020, a letter

providing more specific details regarding their concerns that disclosure of the

expert’s name would place the expert and the expert’s family in danger.

      SO ORDERED.

Dated: July 20, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
